POPE, Justice.
Annielieze Bunker sued George M. Bunker and recovered the sum of $900 due her under a property settlement agreement which was incorporated into the final decree in a prior divorce action. He has appealed on the sole contention that Texas does not permit permanent alimony. Our former opinion explained that the divorce decree did not order Bunker to pay support, but ordered him to pay his former wife the sum of $300 per month during her life in settlement of her substantial community property rights. Bunker v. Bunker, 336 S.W.2d 751; accord, Wilmeth v. Wilmeth, Tex.Civ.App., 311 S.W.2d 292. The judgment was proper. Wilson v. Woolf, Tex.Civ.App., 274 S.W. 2d 154.
Affirmed.